DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
2. 	Claims 1 and 7 are pending in the application. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 now recites “which includes assessing intensity of a first and a second mixture to determine whether the second mixture is significantly more intense than the first mixture, wherein if the second mixture is significantly more intense than the first mixture”. The subject matter regarding “a first and a second mixture” is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the invention. Claim 1 is thereby rejected.


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “more prominent than expected” and further recites “a first and a second mixture” and “the candidate active component.” There is no definition or method provided in the instant specification on how to determine what is “expected” and how to determine if an odor of a component is “more prominent” than “expected”. Furthermore, it is unclear what ingredients are in the first mixture, and what ingredients are in the second mixture. The term “the candidate active component” has no antecedent basis in the claim. As such, these terms are considered indefinite as the terms fail to particularly point out and distinctly claim the subject matter. The claim is thereby rejected.  




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:      
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Behan et al. (US Patent 5,482,635).
Regarding claim 1 and 7, Behan et al. teach a perfume composition, wherein the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (Example 6), wherein in another preferred embodiment the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, and iso-E super (Example 7) wherein these components read on "at least four members selected from group 1A" as required by the instant claim, wherein the perfume compositions further comprise phenyl ethyl alcohol thereby reading on “at least one member selected from group (1b) consisting of phenyl alkylalcohols” as required by the instant claim 1 and 7. Behan et al. teach the alcohols are present in an amount of at least 5% and generally not more than 70% by weight of the perfume composition (col. 2 line 20) and are preferred in amounts from 7% by weight to 30 wt% (col. 4 line 58) thereby reading on the claimed range of about 10% to about 20% by weight with sufficient specificity.
Behan et al. teach the perfume composition comprising patchouli oil (Example 5) and coumarin (Example 7) thereby reading on "further comprising up to three members of the group (1C)" as required by the instant claim, wherein the patchouli oil is present in an amount of 1.8 wt% (Example 5) and the coumarin is present in an amount of 1.8 wt% (Example 7) thereby reading on the “up to about 35% by 
Behan et al. do not specifically teach the amounts of the hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (which correspond to the members selected from group 1A).
However, the amount of the perfume ingredients in group (1A) will affect the resulting smell of the final product. Therefore, the amounts of the perfume ingredients in group (1A) can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Behan et al. are silent regarding the comparative prominence of odor for each ingredient, the candidate active component demonstrating resilient activity and are further silent on the component in group (1B) increasing the prominence of the odor of the components in group (1A).
However, the comparative prominence, the candidate active component demonstrating resilient activity and the increase of the prominence are functions of the individual components of the composition. Behan et al. teach the same components in the composition as set forth in the rejection above. Therefore, the comparative prominence, the candidate active component demonstrating resilient activity and the increase of prominence of the odor of the components of Behan et al. are expected to be the same properties as required by the instant claims. Case law has held that claiming of .

Response to Arguments
9.	 Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.  Regarding the rejections over Behan, Applicant states “Example 1 of Behan et al. which does not contain at least four members selected from the group (A)) and which does not disclose or suggest from about 50% to about 60% by weight of the composition of even a single member from group (1A), does not disclose or suggest the claimed invention.” In response, attention is drawn to the rejection as set forth above, wherein Behan et al. teach a perfume composition, wherein the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (Example 6), wherein in another preferred embodiment the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, and iso-E super (Example 7) wherein these components read on "at least four members selected from group 1A" . 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763